DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The previous claim rejection under 35 U.S.C. 103 over Yerby et al. (US 20060147406 A1) in view of Pflederer et al. (US 6642198 B2) and Tamareselvy et al. (US 20130101543 A1) and as evidenced by Structure 2001 database (InforChems, 2004), which was indicated in the Office action August 19, 2021, is withdrawn in view of amendment made to claim 27.  A new rejection is made to address claim 42.
The previous claim rejection under 35 U.S.C. 103 over Yerby, Pflederer and Structure 2001 and further in view of Gates et al. (US 20080233061 A1) is withdrawn for the above reason; the original grounds of the rejection is maintained for the reasons of record. 

The previous claim rejection under 35 U.S.C. 103 over Patel et al. (US 20120046210 A1) in view of Surfactants in Cosmetics (“Surfactant interactions that counter skin irritation”; surfactant science series, 1997), is withdrawn in view of further consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 30, 32-34, 36-39 and 41- 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yerby et al. (US 20060147406 A1, published on July 6, 2006, cited in IDS) (“Yerby” hereunder) in view of Pflederer et al. (US 6642198 B2, published on November 4, 2003) (Pflederer” hereunder), Patel et al. (US 20120046210 A1, published February 23, 2012, cited in IDS) and Tamareselvy et al. (US 20130101543 A1 June 30, 2015) (“Tamareselvy” hereunder) and as evidenced by Structure 2001 database (InforChems, 2004).
Yerby discloses a viscous post-foaming shaving gel comprising water, sodium lauryl sulfate (28wt% active) 2.35 wt %, oleamine oxide 2.4 wt %, and HASE polymer 1.12-1.2 wt% based on the total weight of the final product for application.  See Example 1, which teaches that the base and developer compositions are combined at 120:80 ratio.   Since the HASE polymer (Structure 2001, acrylate/steareth-20 itaconate copolymer) has 28-30 % solid content provided in an aqueous emulsion, the amount of the polymer is about 1.12-1.2 % of the total weight of the composition.  See Structure 2001 database, Properties.  
Yerby fails to teach the HASE polymer as defined in claim 27. 
Pflederer teaches acrylic copolymer that dissolves or swells in an aqueous solution that possesses a neutral or alkaline pH for cosmetics; such copolymers include acrylate/steareth-20 itaconate copolymer and acrylates steareth-20 methacrylate copolymer.  See col. 2, line 43 – col. 3, line 6.  
It is well settled in patent law that substituting art-recognized functional equivalents for known purposes is prima facie obvious.  See MPEP 2144.06, II.  Pflederer establishes that the HASE polymers of Yerby and the present invention are functional equivalents well recognized in personal care formulation art.  Thus substituting one alkali-swellable acrylic polymer for another would have been prima facie obvious.  
Since the composition teaches that the composition is of viscous and thick foaming gel type, it is viewed obvious that composition is capable of suspending water insoluble or partially soluble substance therein, unless shown otherwise.  
Amended claim 27 further requires that the pH of the claimed composition be in the range of 6-10.  Yerby teaches using pH adjusting materials such as triethanolamine or citric acid to increase or decrease the pH of the polymer and adjust the viscosity of the composition.  See [0028, 0030]   Example 1 teaches that triethanolamine is added “as needed to adjust the pH to 9.0 =/- 0.2.  Example 6 teaches that the typical pH value is 6.3, which is within the pH range of present claim 27 and claim 42.  Furthermore, Patel teaches personal cleansing compositions comprising a surfactant mixture and HASE polymer.  The reference teaches that the pH of the composition ranges from 6.-8-7.2.  It would have been obvious to one of ordinary skill in the art that the personal cleansing composition of Yerby is within a cosmetically suitable range such as 6.8-7.2 as suggested by Patel. 

While the Yerby Example 1 teaches oleamine oxide, the reference fails to specifically disclose the amine oxides of the present claims. 
Tamareselvy teaches that oleamine oxide and the amine oxides of present claims such as lauramine oxide, myristamine oxide, etc protonate at low pH and useful in making personal care products.  See [0105].  In this case, Tamareselvy establishes that oleamine oxide and the amine oxides of the present claims such as lauramine oxide or myristamine oxide are functional equivalents well recognized in personal care formulation art.  It follows that substituting one amine oxide for another before the time of filing of the present application would have been prima facie obvious.  See also instant claim 36. 

Regarding claim 33, the anionic surfactant is present at the concentration of 1.96 wt % by the total weight of the composition.  The reference further teaches that anionic surfactants such as sodium lauryl sulfate is preferably used from 5-20 %.  See [0026].  
Regarding claim 41, the composition is combined with isopentane in an aerosol system. 
Regarding claim 43, additives such as fragrance, pH adjusting agent (triethanolamine) are also used in the formulation.  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Yerby, Pflederer and Structure 2001 as applied to claims 27, 30, 32-34, 36-39 and 41- 43 as above, and further in view of Gates et al. (US 20080233061 A1, published on September 25, 2008, cited in IDS) (“Gates” hereunder). 
Yerby fails to specifically disclose electrolytes. 
	Gates teach a structured surfactant system comprising an amount of electrolytes to provide a structured surfactant composition in liquid crystal form having an opaque visual appearance and a yield strength of greater than 0 Pascals.  See [0062-0065].  The reference teaches that such ordered liquid crystal phase provides rheology which is sufficient to immobilize any suspended particles when the system is at rest and allows the system to be pumped like a normal liquid.  See [0025-0026].  
	It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Yerby and incorporate to the composition the electrolytes as motivated by Gates.  The skilled artisan would have been motivated to do so, as the latter teaches that electrolytes induces formation of lamellar liquid crystal surfactant phase which allows the composition to be pumped like liquid.  Since both references teach using anionic surfactants and amphoteric surfactants as defined including amine oxides, the skilled artisan would have had a reasonable expectation of successfully producing a stable surfactant system with the targeted rheology properties.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27, 30, 32-34 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-32, 34-44 of copending Application No. 16/096918 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to personal cleansing compositions comprising a) water; b) one or more anionic surfactants in overlapping amounts; c) one or more amine oxide surfactants in overlapping amounts; and d) a HASE polymer in an amount of about 0.5 to about 3 % by weight (as polymer solids) of the total composition; since the composition as disclosed in the reference claims have the same components in overlapping concentration ranges, it is viewed that the composition is capable of suspending water insoluble or partially water soluble substances in the form of liquid droplets as required in present claim 27.  
Amended claim 27 requires the pH range from 6-8.  Reference claim 41 defines that pH of the disclosed composition ranges from about 6 to about 8.  See also instant claim 41. 
The specific HASE polymers, anionic surfactants and the amine oxides are disclosed in the reference claim 28, 30 and 34.  The limitations of the dependent claims of the present application are disclosed in claims 29, 31 and 32-40.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments  
Applicant's arguments filed on January 19, 2022 have been fully considered but they are not persuasive in part. 
Applicant appears to argue that structurally different components cannot be functionally equivalent.  The basis of the rejection is not that the disclosed HASE polymer are structurally similar; prior art, particularly Pflederer establishes that acrylate-streareth-20 methacrylate copolymer and acrylate/steareth-20 itaconate copolymer are known and used for the same purpose of thickening an aqueous phase of cosmetic compositions as these are known to dissolve or swells in an aqueous solution possesses a neutral or alkaline pH.  See Detailed description of invention.  

As for amine oxide, applicant argues that oleamine oxide does not meet the limitation of claim 27, but claim 37 defines such amine oxide be included in the limitation. Applicant is advised to amend the claim(s) to be commensurate with the argument. 
Nevertheless, the grounds of the present rejection are not based on the structural similarity of oleamine oxide and lauramine oxide or myristamine oxide; the ground of the rejection is based on the known functionality in cosmetic compositions. 

Applicant argues, “claim 27 is much more specific in terms of defining the type of amine oxides and HASE polymer used in the composition of the invention”.  In response, examiner points out that the amine oxides and HASE polymers used in the present invention are no more than what one of ordinary skill in the art would have considered art-recognized functional equivalents; substituting the disclosed amine oxide with another known for the same purposes and substituting disclosed HASE polymer with another known for the same purposes to make a product similar to the Yerby composition would have been prima facie obvious.  
Applicant argues that the examiner uses acrylates/alkyl C10-30 acrylates copolymer (Pemulen and Carbopol) to establish functional equivalency, but such is not the case. Pflederer establishes that acrylate/streareth-20 methacrylate copolymer and acrylate/steareth-20 itaconate copolymer are known and used for the same purpose of thickening an aqueous phase of cosmetic compositions.

Applicant also argues that the combination of surfactants as defined in the present claims produce an unexpected result of increased pH.  As indicated in the previous Office action, no statistical and practical significance is seen in application’s allegation of unexpected results, as the present claims are open to include neutralizers.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617